 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                ***
 7   CLIFFORD J. SCHUETT,                                     Case No. 2:15-cv-00253-RFB-GWF
 8                       Plaintiff,
                                                                           ORDER
 9           v.
10   U.S. MARSHALL SERVICE, et al.,
11                     Defendants.
12          Pursuant to Federal Rule of Civil Procedure 41(a)(1), which permits a plaintiff to dismiss
13   an action by filing a notice of dismissal before the opposing party serves either an answer or a
14   motion for summary judgment,
15          IT IS ORDERED that Plaintiff’s Motion for Voluntary Dismissal of Complaint (ECF No.
16   41) is GRANTED. The Clerk of Court is instructed to close this case. The remaining pending
17   motion (ECF No. 42) is denied as moot.
18
19          DATED: December 28, 2018.
20                                                       ____________________________
21                                                       RICHARD F. BOULWARE, II
                                                         United States District Judge
22
23
24
25
26
27
28
